Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered November 19, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty on the ground that the Grand Jury should have been instructed as to the corroboration of accomplice testimony (see generally, People v Ladelokun, 192 AD2d 723; People v Pettway, 140 AD2d 721, 722). The court reviewed the Grand Jury testimony and concluded that a corroboration charge was not applicable to this case. The defendant’s contention concerning entrapment, raised for the first time on appeal, is not preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.